          Case 8:21-cv-01128-SDM-TGW Document 1-3 Filed 05/10/21 Page 1 of 2 PageID 7
Filing # 126494608  E-Filed 05/10/2021 02:53:39 PM


                IN THE CIRCUIT COURT OF THE THIRTEEN JUDICIAL CIRCUIT
                      IN AND FOR HILLSBOROUGH COUTY, FLORIDA
                                     Civil Division

                                                    CASE NO.: 21-CA-002822

         DORENE MIRANDA, individually, and on
         behalf of other similarly situated ,

         Plaintiff,

         v.

         EDUCATIONAL OUTFITTERS
         GROUP, LLC, and J & K UNIFORMS,
         LLC,

         Defendants.

         __________________________________/


                                  NOTICE TO STATE COURT OF
                             DEFENDANT’S FILING NOTICE OF REMOVAL

         TO:           Clerk of the Court
                       Circuit Court, Thirteenth
                       In and For Hillsborough County, Florida

                Comes now, Defendant, J & K UNIFORMS L.L.C., by and through its undersigned

        counsel, and hereby gives Notice of Filing Defendant’s Notice of Removal in the United

        States Distrcit of Florida, Tampa Division. A copy of Defendant’s Notice of Removal is

        attached hereto.

                Respectfully submitted, this 10th day of May, 2017.




                                                    COLE, SCOTT & KISSANE, P.A.
                      4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-01128-SDM-TGW Document 1-3 Filed 05/10/21 Page 2 of 2 PageID 8

                                                                                               CASE NO.: 21-CA-002823


                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of May, 2021, a true and correct

copy of the foregoing has been furnished by electronic filing with the Clerk of the court via

CM/ECF, which will send notice of electronic filing to all counsel of record.




                                                               COLE, SCOTT & KISSANE, P.A.
                                                               Counsel for Defendant J & K UNIFORMS, LLC
                                                               4301 West Boy Scout Boulevard
                                                               Suite 400
                                                               Tampa, Florida 33607
                                                               Telephone (813) 509-2691
                                                               Facsimile (813) 286-2900
                                                               Primary e-mail: daniel.nicholas@csklegal.com
                                                               Secondary e-mail:patricia.toney@csklegal.com

                                                       By: s/ Daniel A. Nicholas
                                                               DANIEL A. NICHOLAS
                                                               Florida Bar No.: 0847755
0746.0027-00/-1




                                                               2
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
